Citation Nr: 1011953	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-08 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for fibrosis of the 
liver and impaired liver function.

2.  Entitlement to service connection for joint 
pain/arthralgia affecting the back, legs, hips, and joints, 
with fatigue in the legs.  

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for a respiratory 
disorder.

5.  Entitlement to service connection for impotence.

6.  Entitlement to an initial increased disability rating for 
hepatitis C, currently rated as 10 percent disabling.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from June 1975 to June 
1978.

This appeal comes before the Board of Veterans Appeals 
(Board) from RO decisions in August 2006 and August 2007.

The Veteran presented sworn testimony in support of his 
appeal during a September 2009 hearing before the undersigned 
Veterans Law Judge.

The Board has recharacterized the issues on appeal, as 
reflected on the title page of this remand, to more 
accurately reflect the Veteran's claims and to avoid 
potential overlap in the substance of the issues being 
adjudicated.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

REMAND

During the September 2009 hearing on appeal, the Veteran 
explained that he has received VA medical care since 2004.  
According to his hearing testimony and other information in 
the file, he was initially treated at the Milwaukee VA in 
2004, then in Minnesota from 2004 to 2007, and in Chicago 
from 2007 to the present.  Of these groups, only the records 
from Minnesota are represented in the file.  There are 
several, obviously incomplete, pages of records from 
Milwaukee, and no records of treatment in Chicago.  All VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Because the veteran has perfected an appeal as to the 
assignment of the initial rating for hypertension following 
the initial award of service connection for hypertension, the 
Board is required to evaluate all the evidence of record 
reflecting the period of time between the effective date of 
the initial grant of service connection until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
the absence of Chicago VA treatment records reflecting the 
past three years hampers the Board in determining the 
appropriate rating to be assigned over the entire time period 
at issue.  Additionally, we note that the Veteran reports 
having undergone a liver biopsy in November 2005.  Although 
it appears that all records from the Minneapolis/St. Paul VA 
Medical Center for the time period encompassing November 2005 
are of record, since the case is being remanded anyway, the 
AMC should make a specific request for these liver biopsy 
results. 

Although the record contains relevant and helpful medical 
nexus opinions as to most of the Veteran's secondary service 
connection claims, the record is essentially silent with 
regard to the Veteran's liver fibrosis.  Thus, additional 
medical opinion should be obtained on the question of whether 
the Veteran's liver fibrosis was caused by or aggravated by 
his service-connected hepatitis.   

With regard to the Veteran's claims for entitlement to 
service connection for joint pain/arthralgia affecting the 
back, legs, hips, and joints, we observe that the presence of 
arthralgia is one of the factors to be considered in the 
rating criteria for the evaluation of hepatitis C.  Thus, 
proper rating of the Veteran's hepatitis C will encompass 
consideration of arthralgia as a symptom of hepatitis C.  In 
other words, arthralgia as a symptom of hepatitis C is 
already being compensated, as part of the Veteran's 
10 percent disability rating for hepatitis C.  Granting 
service connection and a separate disability rating for 
arthralgia would thus constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  "The rating schedule may not be employed as 
a vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  Therefore, when 
reviewing the Veteran's claims involving arthralgia and joint 
pain, the RO must take care to avoid compensating the Veteran 
twice for essentially similar symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all records of 
VA medical treatment afforded to the 
veteran by the Milwaukee VA medical 
system in 2004 for inclusion in the file.

2.  The AMC should obtain all records, 
including pathology reports, pertaining 
to a liver biopsy in November 2005 from 
the Minneapolis/St. Paul VA medical 
system.  If no such procedure was 
performed, this should be fully 
documented for the file.

3.  The AMC should obtain all records of 
VA medical treatment afforded to the 
veteran by the Chicago VA medical system 
from 2007 to the present for inclusion in 
the file.

4.  Review all the medical records 
obtained.  If such review reveals any 
information having a bearing upon the 
Veteran's service connection claims 
(other than the liver fibrosis claim), 
appropriate VA medical nexus examinations 
should be provided.

5.  After obtaining the records requested 
above, the Veteran's claims file should 
be forwarded to a physician with 
pertinent expertise for review and a 
medical opinion as to the likely etiology 
of the Veteran's liver fibrosis.  The 
examiner is requested to review the 
medical evidence in the file, including 
all evidence pertaining to the Veteran's 
hepatitis and also that evidence 
pertaining to the Veteran's history of 
alcohol abuse, and to form an opinion as 
to the likely etiology of the Veteran's 
liver fibrosis.  Specifically, whether it 
is more, less, or equally likely that the 
Veteran's hepatitis C is the cause of his 
currently-shown liver fibrosis.  If less 
likely, than the examiner is requested to 
address the additional question of 
whether the hepatitis C aggravated the 
liver fibrosis, in the sense of causing a 
progression beyond the natural course of 
the disease.  The complete rationale for 
all opinions expressed should be fully 
explained.

If the examiner deems that a clinical 
examination of the Veteran would be 
helpful to resolve these questions, then 
such an examination, with all associated 
tests and studies should be provided.

6.  After obtaining the records requested 
above, the veteran should be afforded a 
VA examination to identify all current 
symptoms and impairment resulting from 
hepatitis C.  The claims folder must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination.  

7.  After the development requested above 
has been completed to the extent 
possible, the AMC should again review the 
record.  In reviewing the Veteran's 
claims for service connection for joint 
pain/arthralgia affecting the back, legs, 
hips, and joints, adjudicators must 
ensure that no pyramiding of benefits 
occurs, in light of the fact that 
arthralgia is a specific criterion for 
the evaluation of hepatitis C.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


